IN THE SUPREME COURT OF THE STATE OF DELAWARE

LIONEL HICKMAN,                        §
                                       §      No. 161, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 1211007824
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: June 14, 2016
                          Decided:   June 20, 2016
                                  ORDER
      This 20th day of June 2016, it appears to the Court that:

      (1)    The appellant’s opening brief was due to be filed on or before May

16, 2016. When the appellant did not file the brief by the May 16 deadline, the

Clerk sent a brief delinquency notice dated May 17, 2016, advising the appellant

that the brief must be filed within seven days. The appellant did not respond to the

Clerk’s brief delinquency notice and did not file the opening brief.

      (2)    On May 26, 2016, the Clerk issued a notice by certified mail,

directing the appellant to show cause why the appeal should not be dismissed for

failure to file the opening brief. The notice to show cause directed the appellant to

respond within ten days and advised him that, if he did not respond, dismissal of

the appeal would be deemed to be unopposed.
        (3)   The Court received the certified mail receipt indicating that the

appellant received the notice to show cause on June 3, 2016. The appellant’s

response to the notice to show cause was due to be filed on or before June 13,

2016.

        (4)   The appellant did not respond to the notice to show cause and did not

file the opening brief. Under these circumstances, dismissal of the appeal is

deemed to be unopposed.

        NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                                Justice




                                         2